Citation Nr: 0015795	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-06 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for circulatory 
problems with blood block at the base of the skull and 
cerebral vascular insufficiency.

2.  Entitlement to service connection for residuals of trauma 
to the neck and head.

3.  Entitlement to service connection for Alzheimer's 
dementia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active duty from December 1941 to October 
1945.  He was a prisoner of war of the German government from 
January 23, 1945, to May 15, 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1997 by the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO).

FINDINGS OF FACT

1.  The veteran has not presented any competent medical 
evidence linking his current circulatory problems with blood 
block at the base of the skull and cerebral vascular 
insufficiency to his period of active service.

2.  The veteran has not presented any competent medical 
evidence that he has residuals of trauma to the neck and head 
which are related to his period of active service.

3.  The veteran has not presented any competent medical 
evidence linking his current Alzheimer's dementia to his 
period of active service.


CONCLUSIONS OF LAW

1.  The claim for service connection for circulatory problems 
with blood block at the base of the skull and cerebral 
vascular insufficiency is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim for service connection for residuals of trauma 
to the neck and head is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The claim for service connection for Alzheimer's dementia 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by denying 
his claims for service connection for circulatory problems 
with blood block at the base of the skull and cerebral 
vascular insufficiency, residuals of trauma to the neck and 
head, and Alzheimer's dementia.  He asserts that these 
disabilities resulted from his experiences as a prisoner of 
war.  He states that he was hit in the head with a rifle by a 
German soldier.  He also states that he suffered hardship 
while he was kept as a prisoner of war, including having 
inadequate food.  

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as arthritis, cardiovascular disease or 
an organic neurological disorder is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

As was noted above, the veteran was held for several months 
as a prisoner of war.  Special presumptions are applicable 
for certain diseases specific as to former prisoners of war.  
Under 38 U.S.C.A. § 1112 (West 1991) and 38 C.F.R. § 3.309(c) 
(1999), if a veteran is: (1) a former prisoner of war, and 
(2) as such was interned or detained for not less than 30 
days, certain chronic diseases, such as avitaminosis, 
beriberi (including beriberi heart disease), chronic 
dysentery, helminthiasis, malnutrition (including optic 
atrophy associated with malnutrition), pellagra, irritable 
bowel syndrome, peptic ulcer disease or peripheral neuropathy 
(except where directly related to infectious causes), shall 
be service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service.

In reviewing any claim for VA benefits, however, the initial 
question is whether the claim is well-grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The nexus to service may also be satisfied by one of 
the presumptions noted above.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  

The veteran's service medical records show that upon 
separation from service he was noted to have malnutrition due 
to having been a prisoner of war, but the service medical 
records do not contain any references to residuals of trauma 
to the neck and head, circulatory problems with blood block 
at the base of the skull and cerebral vascular insufficiency, 
or Alzheimer's dementia.  Nevertheless, for the purpose of 
determining whether his claims are well-grounded, the Board 
has presumed that the veteran did in fact have the injuries 
to the head and neck and other hardships in service.  

None of the disabilities claimed by the veteran is listed 
among the disabilities which may be presumed to have been due 
to being a former prisoner of war.  Thus, a link to service 
cannot be established based on the presumption applicable to 
prisoners of war.  Also, the earliest post-service medical 
treatment records which have been presented are dated in 
1991.  The Board notes that there is a gap of over 45 years 
between the injuries and prisoner of war experiences which 
occurred in service in 1945 and the post-service treatment.  
Thus, a link to service cannot be established based on the 
one year presumption for chronic diseases.  

The Board notes that the veteran has not presented any 
competent medical evidence, such as a medical opinion, 
showing that any current disorder is related to the injuries 
and hardships which he endured in service.  The post-service 
records do not contain any indication that the disorders 
treated in 1991 and later were related to the veteran's 
period of service many years earlier.  The records show that 
the veteran is currently confined to a nursing home due to 
multiple disabilities, including Alzheimer's disease, but do 
not contain any opinion linking that disorder to service.  
Moreover, none of the records contain a diagnosis of 
residuals of trauma to the head and neck.  A Scenic Hills 
Nursing Center new patient admission history and physical 
examination report dated in February 1997 contains a notation 
that the veteran had a history of having been a prisoner of 
war in Germany, but the report did not suggest that the 
history played any role in the development of a current 
disability.

Although the veteran and his wife have given their own 
opinion that his current problems are related to his period 
of service, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  See also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (in which the Court held that a veteran 
does not meet his burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).  

In summary, the veteran has not presented any competent 
evidence linking his current disabilities to his period of 
active service.  Accordingly, the Board concludes that the 
claims for service connection for circulatory problems with 
blood block at the base of the skull and cerebral vascular 
insufficiency, residuals of trauma to the neck and head, and 
Alzheimer's dementia are not well-grounded.


ORDER

1.  Service connection for circulatory problems with blood 
block at the base of the skull and cerebral vascular 
insufficiency is denied.

2.  Service connection for residuals of trauma to the neck 
and head is denied.

3.  Service connection for Alzheimer's dementia is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

